   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 1 of 43




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION


STATE OF TEXAS, et al.,             §
                                    §
           Plaintiffs,              § CIVIL ACTION NO. 3:15-cv-162
                                    § consolidated with Nos. 3:15-cv-165,
v.                                  § 3:15-cv-266, and 3:18-cv-176
                                    §
U.S. ENVIRONMENTAL PROTECTION §
AGENCY, et al.,                     §
                                    §
           Defendants.              §
_____________________________________




                FEDERAL DEFENDANTS’ RESPONSE TO
             STATES’ AND TO PRIVATE PARTY PLAINTIFFS’
                MOTIONS FOR SUMMARY JUDGMENT
      Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 2 of 43




                                               TABLE OF CONTENTS

Introduction ......................................................................................................................... 1

Background .......................................................................................................................... 3

          I.        The Clean Water Act and implementing regulations .................................... 3

          II.       The 2015 Rule and ensuing litigation ........................................................... 4

                    A.         The 2015 “Waters of the United States” Rule ................................... 5

                    B.         Litigation over the 2015 Rule ............................................................ 7

          III.      The President’s Executive Order and administrative reconsideration .......... 9

          IV.       Recent developments ................................................................................... 11

Standard of Review ........................................................................................................... 13

Argument ........................................................................................................................... 14

          I.        The claims are not prudentially ripe. ........................................................... 14

                    A.         This case is not fit for judicial decision. .......................................... 15

                    B.         No hardship will befall the challengers if the Court delays a
                               decision on the merits. ...................................................................... 18

          II.       The claims against interstate waters’ inclusion in the definition of
                    “waters of the United States” is untimely. .................................................. 19

          III.      The challengers fail to meet their burden to show significant
                    procedural deficiencies. ............................................................................... 21

                    A.         The 2015 Rule is a logical outgrowth of the proposal. .................... 22

                               1.        The distance limitations in the definition of
                                         “neighboring” logically grew out of the proposal................. 24

                               2.        The distance limitations for case-specific waters
                                         logically grew out of the proposal......................................... 30



                                                                   i
      Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 3 of 43




                               3.        Any notice defect that adjacent waters do not include
                                         waters used for certain agricultural activities is
                                         harmless error. ....................................................................... 31

                    B.         The public had adequate opportunity to comment on the
                               Science Report.................................................................................. 33

                    C.         The anti-lobbying and “propaganda” claims lack merit. ................. 36

          IV.       The Agencies take no position on the remaining claims at this time. ......... 39

Conclusion ......................................................................................................................... 40




                                                                  ii
      Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 4 of 43




                                     INTRODUCTION

         In 2015, the United States Environmental Protection Agency (“EPA”) and

Department of the Army, United States Army Corps of Engineers (“Army” or “Corps”)

(together, “the Agencies” or “Federal Defendants”) promulgated a rule that revised the

definition of “waters of the United States” under the Clean Water Act (“CWA”). 1 The

Rule, which has been enjoined by courts around the country, has never had nationwide

effect. At this time, the rule is preliminarily enjoined in 28 states, including in the 3

states covered by this Court’s recent injunction. Doc. 140 (Order of Sept. 11, 2018).

         The Agencies have clear legal authority to reconsider the rules of prior

administrations. Pursuant to the President’s Executive Order, 2 the Agencies are actively

engaged in two such related rulemakings. In the first, the Agencies have proposed to

repeal the 2015 Rule. In the second, they are preparing to propose a new definition of

“waters of the United States.” In light of these proposed rulemakings and this Court’s

injunction, the claims brought by the States and by the Private Party Plaintiffs (together,

“the challengers”) are not ripe for review. Instead, the rulemaking process—not

litigation—is the best way forward. The Agencies have proposed to take action that, if

finalized, would eliminate the complex challenges this case raises. As such, this Court

need not entangle itself in those challenges; it should decline further involvement “until




1
  See Clean Water Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054
(June 29, 2015) (“2015 Rule” or “Rule”).
2
    See Exec. Order No. 13,778, 82 Fed. Reg. 12,497 (Feb. 28, 2017).

                                               1
    Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 5 of 43




an administrative decision has been formalized.” Nat’l Park Hosp. Ass’n v. Dep’t of

Interior, 538 U.S. 803, 807 (2003).

       If the Court nevertheless proceeds to the merits, the Agencies here respond only to

a portion of the challengers’ claims. The Agencies have proposed the repeal of the 2015

Rule and are actively reconsidering many of the substantive questions raised by the

challengers here. Having received public comments, including those from parties to this

case, the Agencies will decide whether the 2015 Rule should be repealed, modified, or

retained. Until the Agencies take final action on that proposal, the Agencies are keeping

an open mind. That means that though their prior briefs and statements (made when the

rulemaking posture was different) are a matter of public record, the Agencies now take

no position on the substantive issues currently being reconsidered.

       As for the procedural challenges to the 2015 Rule that are not intertwined with

substantive issues under reconsideration, however, the Court should deny the motions for

summary judgment and grant summary judgment to the Agencies. First, the challenge to

the 2015 Rule’s inclusion of interstate waters is untimely. The Agencies did not

reconsider, and made no changes to, the jurisdictional status of interstate waters. Thus,

the Agencies did not restart the time period for judicial review as to that specific issue.

Second, the challengers fail to meet their burden to show any notice-and-comment

defects in the 2015 Rule. Third, the Agencies provided adequate notice of the scientific

basis for the Rule. Finally, the anti-lobbying and “propaganda” claims lack merit.




                                              2
      Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 6 of 43




                                     BACKGROUND

I.       The Clean Water Act and implementing regulations

         The CWA generally prohibits “the discharge of any pollutant by any person,” 33

U.S.C. § 1311(a), unless the discharger “obtain[s] a permit and compl[ies] with its

terms.” Middlesex Cty. Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1, 11

(1981) (citation omitted). 3 A “discharge of a pollutant” occurs when a person adds “any

pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12)(A).

“[N]avigable waters,” in turn, are “the waters of the United States.” Id. § 1362(7).

         The Agencies, charged with implementing the CWA, “must necessarily choose

some point at which water ends and land begins,” but “[w]here on this continuum to find

the limit of ‘waters’ is far from obvious.” United States v. Riverside Bayview Homes,

474 U.S. 121, 132 (1985). The Corps first promulgated regulations defining “waters of

the United States” in 1977. See 42 Fed. Reg. 37,122, 37,144 (July 19, 1977). In the late

1980s, the Agencies adopted regulatory definitions of that statutory phrase substantially

similar to the 1977 definition. 4 See 51 Fed. Reg. 41,206, 41,216-17 (Nov. 13, 1986); 53




3
  The CWA establishes two permitting programs for authorization to discharge pollutants
to “waters of the United States.” See 33 U.S.C. §§ 1342 & 1344; Coeur Alaska, Inc. v.
Se. Alaska Conservation Council, 557 U.S. 261 (2009). EPA administers the CWA
section 402 National Pollutant Discharge Elimination System (“NPDES”) program, under
which persons may discharge pollutants downstream under certain conditions. The Corps
administers the CWA section 404 program, issuing permits for the discharge of dredged
or fill material. Nat’l Ass’n of Mfrs. v. Dep’t of Def., 138 S. Ct. 617, 626 (2018).
4
    The Agencies then defined “waters of the United States” as:

                                                                                       Cont.
                                              3
      Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 7 of 43




Fed. Reg. 20,764, 20,765 (June 6, 1988). Thus, as of 2015, the Agencies had interpreted

and implemented essentially the same definition of “waters of the United States” for

nearly 40 years.

        Over those four decades, the Agencies refined their longstanding regulatory

definition of “waters of the United States” through guidance documents and agency

practice, as informed by Supreme Court decisions. See, e.g., Solid Waste Agency of N.

Cook Cty. v. U.S. Army Corps of Eng’rs, 531 U.S. 159 (2001); Rapanos v. United States,

547 U.S. 715 (2006); United States v. Robison, 505 F.3d 1208 (11th Cir. 2007). Though

“imperfect,” this decades-old program provides a measure of certainty and predictability.

See In re EPA & Dep’t of Def. Final Rule, 803 F.3d 804, 808 (6th Cir. 2015) (describing

the “familiar” pre-2015 Rule regime).

II.     The 2015 Rule and ensuing litigation

        Since the Agencies promulgated the “WOTUS” Rule in 2015, there have been

many administrative and judicial developments. Significantly, the 2015 Rule is not—nor

has it ever been—implemented nationwide. It is currently judicially enjoined in 28




        All waters which are currently used, were used in the past, or may be susceptible
        to use in interstate or foreign commerce . . . All interstate waters including
        interstate wetlands. . . . All other waters, such as intrastate lakes, rivers, streams
        (including intermittent streams), . . . Tributaries of waters identified in . . . this
        section; The territorial sea; and Wetlands adjacent to waters (other than waters that
        are themselves wetlands) identified
        . . . in this section . . . .

40 C.F.R. § 232.2 (2014); see also 33 C.F.R. § 328.3 (2014) (containing nearly identical
text).

                                              4
    Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 8 of 43




states. The Agencies, moreover, have proposed a rule that, if finalized, would repeal the

2015 Rule.

       A.       The 2015 “Waters of the United States” Rule

       In June 2015, the Agencies promulgated the 2015 Rule, revising the regulatory

definition of “waters of the United States.” See 80 Fed. Reg. 37,054 (June 29, 2015). A

stated purpose of the 2015 Rule was to “increase CWA program predictability and

consistency by clarifying the scope of ‘waters of the United States’ protected under the

Act.” Id. The 2015 Rule placed waters into three categories: (A) waters that are

categorically “jurisdictional by rule” in all instances (i.e., without the need for any

additional analysis); (B) waters that are subject to case-specific analysis to determine

whether they are jurisdictional, and (C) waters that are categorically excluded from

jurisdiction.

       “Jurisdictional by Rule” Waters. Waters that are “jurisdictional by rule” include

(1) waters that are currently used, were used in the past, or may be susceptible to use in

interstate or foreign commerce, including all waters that are subject to the ebb and flow

of the tide; (2) interstate waters, including interstate wetlands; (3) the territorial seas; (4)

impoundments of waters otherwise identified as jurisdictional; (5) tributaries of the first

three categories of “jurisdictional by rule” waters; and (6) waters adjacent to a water

identified in the first five categories of “jurisdictional by rule” waters, including

wetlands, ponds, lakes, oxbows, impoundments, and similar waters. See id. at 37,104.

       The 2015 Rule added definitions of key terms including, as relevant here,

“tributaries” and “neighboring” adjacent waters that are “jurisdictional by rule.” See id.

                                                5
    Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 9 of 43




at 37,105. A tributary under the 2015 Rule is a water that contributes flow, either directly

or through another water, to a water identified in the first three categories of

“jurisdictional by rule” waters and that is characterized by the presence of the “physical

indicators” of a bed and banks and an ordinary high water mark. And “neighboring”

adjacent waters are those located:

            within 100 feet of the ordinary high water mark of a category (1) through

                 (5) “jurisdictional by rule” water;

            within the 100-year floodplain of a category (1) through (5) “jurisdictional

                 by rule” water and not more than 1,500 feet from the ordinary high water

                 mark of such water;

            within 1,500 feet of the high tide line of a category (1) through (3)

                 “jurisdictional by rule” water; and all waters within 1,500 feet of the

                 ordinary high water mark of the Great Lakes.

Id. at 37,105.

       Case-Specific Waters. In addition to the six categories of “jurisdictional by rule”

waters, the 2015 Rule identifies certain waters that are subject to a case-specific analysis

to determine if they have a “significant nexus” to a category (1) through (3)

“jurisdictional by rule” water. Id. at 37,104-05. The first category consists of five

specific types of waters: prairie potholes, Carolina and Delmarva bays, pocosins, western

vernal pools in California, and Texas coastal prairie wetlands. Id. at 37,105. The second

category consists of all waters located within the 100-year floodplain of any category (1)

through (3) “jurisdictional by rule” water and all waters located within 4,000 feet of the

                                                6
      Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 10 of 43




high tide line or ordinary high water mark of any category (1) through (5) “jurisdictional

by rule” water. Id.

         The 2015 Rule defines “significant nexus” to mean a water, including wetlands,

that either alone or in combination with other similarly situated waters in the region,

significantly affects the chemical, physical, or biological integrity of a category (1)

through (3) “jurisdictional by rule” water. 80 Fed. Reg. at 37,106. “For an effect to be

significant, it must be more than speculative or insubstantial.” Id. The term “in the

region” means “the watershed that drains to the nearest” primary water. 5 Under the 2015

Rule, to determine whether a water, alone or in combination with similarly situated

waters across a watershed, has a significant nexus, one must consider nine functions such

as sediment trapping, runoff storage, provision of life cycle dependent aquatic habitat,

and other functions. Id.

         Exclusions. The Agencies also retained exclusions from the definition of “waters

of the United States” for prior converted cropland and waste treatment systems. Id. at

37,105. In addition, the Agencies codified several exclusions that reflected longstanding

agency practice, and added others such as “puddles” and “swimming pools” in response

to public comments on the proposed 2015 Rule. Id. at 37,096-98, 37,105.

         B.     Litigation over the 2015 Rule

         Once published, the 2015 Rule was immediately challenged by 31 states and many

other parties in district and appellate courts across the country, including this Court. 83


5
    A “primary” water is a category (1) through (3) “jurisdictional by rule” water.

                                               7
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 11 of 43




Fed. Reg. 5,200, 5201 (Feb. 6, 2018). On August 27, 2015—the day before the 2015

Rule was to take effect—the District Court in North Dakota enjoined the Rule in 13

states, holding that the movants there “are likely to succeed on the merits of their claim.”

See North Dakota v. EPA, 127 F. Supp. 3d 1047, 1055 (D.N.D. 2015).

       Meanwhile, petitions for review of the 2015 Rule were consolidated in the Sixth

Circuit Court of Appeals. On October 9, 2015, that court issued a nationwide stay of the

2015 Rule pending further proceedings. See In re EPA, 803 F.3d 804. It “conclude[d]

that petitioners have demonstrated a substantial possibility of success on the merits of

their claims.” Id. at 807. Noting “the sheer breadth of the ripple effects caused by the

Rule’s definitional [changes],” the Sixth Circuit stayed the 2015 Rule to “restore

uniformity of regulation under the familiar, if imperfect, pre-Rule regime, pending

judicial review.” Id. at 808. Consistent with the Sixth Circuit’s stay order, the Agencies

thereafter returned to their longstanding practice of applying, nationwide, the definition

of “waters of the United States” set forth in their 1980s regulations, as informed by

guidance, agency practice, and relevant case law. 83 Fed. Reg. at 5,201.

       In the Sixth Circuit litigation, many of the parties argued that the court did not

have jurisdiction over the challenges under 33 U.S.C. § 1369(b)(1). The Sixth Circuit

held that it had jurisdiction, and the Supreme Court granted certiorari. See In re U.S.

Dep’t of Def., 817 F.3d 261 (6th Cir. 2016), cert. granted, Nat’l Ass’n of Mfrs. v. DOD,

137 S. Ct. 811 (2017), rev’d, 138 S. Ct. 617 (2018).




                                              8
       Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 12 of 43




III.     The President’s Executive Order and administrative reconsideration

         On February 28, 2017, the President of the United States signed an Executive

Order directing the Agencies to reconsider the 2015 Rule. Exec. Order No. 13,778, 82

Fed. Reg. 12,497. The order declared it to be “in the national interest to ensure that the

Nation’s navigable waters are kept free from pollution, while at the same time promoting

economic growth, minimizing regulatory uncertainty, and showing due regard for the

roles of the Congress and the States under the Constitution.” Id. § 1.

         Consistent with the President’s directive, in July 2017 the Agencies proposed to

repeal the 2015 Rule. If finalized, this proposal would recodify the prior regulatory

definition of “waters of the United States,” promulgated by the Agencies in the late

1980s. “Definition of ‘Waters of the United States’−Recodification of Pre-Existing

Rules.” 82 Fed. Reg. 34,899 (July 27, 2017). In response to the proposal, the Agencies

received more than 685,000 comments. See https://www.regulations.gov/document?D=

EPA-HQ-OW-2017-0203-0001 (rulemaking docket).

         Upon consideration of the comments received, in July 2018 the Agencies

published a Supplemental Notice of Proposed Rulemaking, to clarify that they are

proposing to permanently repeal the 2015 Rule in its entirety. 83 Fed. Reg. 32,227 (July

12, 2018). The Supplemental Notice also reiterates that the Agencies are proposing to

recodify the pre-2015 regulations, and to implement the longstanding regulatory

framework that is currently being administered by the Agencies in those states where the

2015 Rule is enjoined, while they continue to consider a new definition of “waters of the

United States.” Id.

                                              9
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 13 of 43




       The Agencies are proposing to repeal the 2015 Rule for several reasons, including:

(1) there is substantial uncertainty associated with the 2015 Rule for regulators, the

regulated community, and the public resulting from legal challenges and preliminary

rulings by several courts; and (2) the Agencies are concerned that certain findings and

assumptions supporting adoption of the 2015 Rule were not correct, and that these

conclusions, if erroneous, may separately justify repeal of the 2015 Rule. Id. at 32,228;

32,237-39. The Agencies are also considering the preliminary, adverse legal findings of

various courts (including this one), and whether to accept and adopt one or more of those

preliminary conclusions of law, including whether to conclude that the 2015 Rule

exceeds EPA’s authority under the Clean Water Act. Id. at 32,228; 32,238; 32,240.

       Thus, the Agencies have proposed to conclude that regulatory certainty would be

best achieved by permanently repealing the 2015 Rule and recodifying the scope of CWA

jurisdiction currently in effect in some states. Id. at 32,228; 32,237-38. The Agencies

also propose to conclude that rather than achieving its stated objectives of increasing

predictability and consistency under the CWA, see 80 Fed. Reg. at 37,055, the 2015 Rule

is creating significant confusion and uncertainty for states, tribes, local governments,

agency staff, regulated entities, and the public, particularly in view of court decisions that

have cast doubt on the legal viability of the rule. 83 Fed. Reg. at 32,228; 32,237-38.




                                              10
      Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 14 of 43




IV.     Recent developments

        In January 2018, the Supreme Court overturned the Sixth Circuit’s jurisdictional

ruling, 6 holding that, under CWA section 509(b)(1), 33 U.S.C. § 1369(b)(1), “any

challenges to the Rule . . . must be filed in federal district courts.” Nat’l Ass’n of Mfrs. v.

Dep’t of Def., 138 S. Ct. at 624. The Sixth Circuit then vacated its stay of the 2015 Rule

and dismissed all challenges brought in the Courts of Appeals for lack of jurisdiction. In

re U.S. Dep’t of Def., 713 Fed. App’x 489 (6th Cir. 2018).

        In February, after a notice-and-comment rulemaking, the Agencies amended the

2015 Rule to add an applicability date of February 6, 2020 (the Applicability Rule). 83

Fed. Reg. 5,200. In the Applicability Rule the Agencies found that the applicability date

would serve the public interest by maintaining the pre-2015 regulatory framework for a

time so that only one regulatory definition of “waters of the United States” will be

applicable nationwide. See 83 Fed. Reg. at 5,202. The alternative, the Agencies

concluded, would be a patchwork of regulations, one that depended on the geographic

reach of various judicial injunctions of the 2015 Rule, and which would be undesirable

for most stakeholders. Id.

        The Applicability Rule has been challenged in federal district courts in South

Carolina, New York, Washington, and California. See S.C. Coastal Conservation League

v. EPA, No. 18-cv-330; New York v. EPA, No. 1:18-cv-01030-JPO (S.D.N.Y.) (summary

judgment briefing completed); Natural Res. Def. Council, Inc. v. EPA, No. 1:18-cv-1048-

6
 See In re U.S. Dep’t of Def., 817 F.3d 261 (6th Cir. 2016), cert. granted, 137 S. Ct. 811
(2017).

                                              11
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 15 of 43




JPO (S.D.N.Y.) (same); Puget Soundkeeper Alliance v. Wheeler, No. 2:15-cv-01342-JCC

(W.D. Wash.) (cross-motion for summary judgment and response to plaintiffs’ motion for

summary judgment filed Sept. 14, 2018); Waterkeeper Alliance v. Wheeler, 3:18-cv-3521

(N.D. Cal.) (answer filed Aug. 17, 2018). In August 2018, the South Carolina District

Court enjoined the Applicability Rule nationwide, but the United States has asked that

court to stay judgment and will appeal that decision. S.C. Coastal Conservation League,

No. 18-cv-330 (D.S.C.), Docs. 66 (order), 67 (judgment), 73 (notice of appeal), & 74

(motion to stay judgment).

       In addition to this Court’s September 2018 preliminary injunction, in June 2018

the Southern District of Georgia preliminarily enjoined the 2015 Rule in 11 states. See

Georgia v. Pruitt, 326 F. Supp. 3d 1356 (S.D. Ga. 2018). Intervenor Plaintiffs in that

case have also moved to amend or modify that preliminary injunction, and seek a

nationwide injunction of the 2015 Rule. Georgia v. Wheeler, No. 2:15-cv-0079 (S.D.

Ga.), Doc. 208. Three other states are currently seeking a preliminary injunction in a

case filed in Ohio. See Ohio v. EPA, No. 2:15-cv-02467 (S.D. Ohio). The North Dakota

District Court also clarified the scope of the preliminary injunction issued by that court to

include the State of Iowa, which intervened as a plaintiff after the preliminary injunction

was granted. North Dakota v. EPA, No. 3:15-cv-59-DLH-ARS, Doc. 250 (D.N.D. Sept.

18, 2018). And additional challengers of the 2015 Rule have sought to lift the stay of

their cases and for a ruling on their motions for preliminary injunction. Oklahoma v.

EPA, No. 4:15-cv-00381-CVE-FHM (N.D. Okla.), Doc. 58; Chamber of Commerce v.

EPA, No. 4:15-cv-0386-CVE-PJC (N.D. Okla.), Doc. 68.

                                             12
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 16 of 43




                                STANDARD OF REVIEW

       Because the Clean Water Act does not provide a separate standard for review of

agency decision-making, judicial review of final agency action by the Agencies is

governed by the standard set out in the Administrative Procedure Act (“APA”), 5 U.S.C.

§ 706. Under the APA, a court may set aside agency actions “found to be . . . arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law . . . .” 5 U.S.C.

§ 706(2)(A). Under arbitrary-and-capricious review, a court may set aside an agency’s

decision only if:

       the agency has relied on factors which Congress has not intended it to
       consider, entirely failed to consider an important aspect of the problem,
       offered an explanation for its decision that runs counter to the evidence
       before the agency, or is so implausible that it could not be ascribed to a
       difference in view or the product of agency expertise.

Alabama-Tombigbee Rivers Coal. v. Kempthorne, 477 F.3d 1250, 1254 (11th Cir. 2007)

(internal quotation marks and citation omitted). “[W]hen a party seeks review of agency

action under the APA [before a district court], the district judge sits as an appellate

tribunal.” Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083 (D.C. Cir. 2001); see

also Marshall Cty. Health Care Auth. v. Shalala, 988 F.2d 1221, 1225 (D.C. Cir. 1993).

Challenges to agency action under the APA are properly adjudicated on cross-motions for

summary judgment. See, e.g., Fla. Fruit & Veg. Ass’n. v. Brock, 771 F.2d 1455, 1459

(11th Cir. 1985) (finding that “the summary judgment procedure is particularly

appropriate in cases in which the court is asked to review . . . a decision of a federal

administrative agency”). Judicial review, however, is limited to the administrative record



                                              13
     Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 17 of 43




compiled and relied on by the agency. Citizens to Pres. Overton Park, Inc. v. Volpe, 401

U.S. 402, 419-20 (1971).

                                       ARGUMENT

       This case is not ripe for adjudication. The 2015 Rule has been enjoined by this

Court and that rule, along with the substantive issues raised by the challengers here, is

under active reconsideration by the Agencies. The Court should thus decline a

“premature adjudication” of these issues “until an administrative decision has been

formalized.” Nat’l Park Hosp. Ass’n, 538 U.S. at 807 (citing Abbott Labs. v. Gardner,

387 U.S. 136, 148–49 (1967)). And because they are currently reconsidering the 2015

Rule, the Agencies do not state a position on the substantive issues subject to that

administrative process. But if the Court reaches the procedural challenges discussed

below, it should deny them.

I.     The claims are not prudentially ripe.

       In addition to constitutional limitations on the jurisdiction of federal courts,

prudential concerns may counsel judicial restraint. Reno v. Catholic Soc. Servs., Inc., 509

U.S. 43, 57 n.18 (1993) (stating that the “ripeness doctrine is drawn both from Article III

limitations on judicial power and from prudential reasons for refusing to exercise

jurisdiction.”). A court will decline to exercise jurisdiction over a matter as prudentially

unripe when it rests upon contingent future events that may not occur as anticipated, or

indeed may not occur at all. Id. This doctrine is designed to “prevent the courts, through

avoidance of premature adjudication, from entangling themselves in abstract

disagreements over administrative policies, and also to protect the agencies from judicial

                                              14
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 18 of 43




interference until an administrative decision has been formalized and its effects felt in a

concrete way by the challenging parties.” Nat’l Park Hosp. Ass’n, 538 U.S. at 807-08

(internal quotation marks and citations omitted); accord Texas Indep. Producers &

Royalty Owners Ass'n v. U.S. E.P.A., 413 F.3d 479, 482, 483 (5th Cir. 2005) (declining to

review CWA rule in part based on ongoing related administrative process). To decide

whether a matter is ripe, courts examine the “fitness of the issues for judicial decision”

and the “hardship” to the parties of withholding consideration. Abbott Labs., 387 U.S. at

149. State Plaintiffs and Private Party Plaintiffs must satisfy both prongs. Nat’l

Advertising Co., 402 F.3d at 1339. They fail to do so here.

       In considering and applying the “fitness” and “hardship” prongs of the ripeness

analysis, the courts also consider: “(1) whether delayed review would cause hardship to

the plaintiffs; (2) whether judicial intervention would inappropriately interfere with

further administrative action; and (3) whether the courts would benefit from further

factual development of the issues presented.” Texas Indep. Producers, 413 F.3d at 482-

83 (citing Ohio Forestry Ass’n, Inc. v. Sierra Club, 523 U.S. 726, 733 (1998)).

       A.     This case is not fit for judicial decision.

       The “fitness for judicial decision” prong goes to a court’s ability to visit an issue

and whether it would benefit from further factual development. Nat’l Park Hosp. Ass’n,

538 U.S. at 804. A case is more likely to be ripe if it is not contingent on future

possibilities. Texas v. United States, 523 U.S. 296, 300 (1998) (“A claim is not ripe for

adjudication if it rests upon ‘contingent future events that may not occur as anticipated, or

indeed may not occur at all.’ ”) (citation omitted). “In the context of agency decision

                                             15
    Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 19 of 43




making, letting the administrative process run its course before binding parties to a

judicial decision prevents courts from ‘entangling themselves in abstract disagreements

over administrative policies, and . . . protect[s] the agencies from judicial interference’ in

an ongoing decision-making process.” Am. Petroleum Inst. v. EPA, 683 F.3d 382, 386–

87 (D.C. Cir. 2012) (citing Abbott Labs., 387 U.S. at 148). In addition to conserving

judicial resources, postponing review where there are ongoing administrative proceedings

“comports with [a court’s] theoretical role as the governmental branch of last resort.”

Nat’l Treasury Emps. Union v. United States, 101 F.3d 1423, 1431 (D.C. Cir. 1996).

       Here, the ongoing reconsideration process and this Court’s injunction make this

matter unfit for judicial resolution. Indeed, the Agencies have proposed to repeal the

2015 Rule, an administrative action that would rescind the very action that is the subject

of this litigation and recodify the regulations that predate the 2015 Rule. 82 Fed. Reg.

34,899; 83 Fed. Reg. 32,227. 7

       Notably, some of the reasons the Agencies have cited in the proposed repeal are

the same ones raised by the challengers on summary judgment. For example, the

Supplemental Notice of Proposed Rulemaking states, “court rulings against the 2015

7
 The Agencies’ proposal is based at least in part on the same issues as those raised by the
challengers here. See, e.g., 83 Fed. Reg. at 32,240 (discussing concerns about clarity, the
scope of the 2015 Rule, and the scope of the Agencies’ CWA rulemaking authority);
State Pls. Br. at 6-25 (arguing that the 2015 Rule is inconsistent with Supreme Court
precedent and the CWA); Private Party Pls. Br. at 29-44 (same). In fact, several of the
State Plaintiffs and Private Party Plaintiffs, among other challengers of the 2015 Rule,
submitted comments supporting the proposal to repeal. See Exhibit 1 (comments
submitted by States Plaintiffs and Private Party Plaintiffs). All exhibits cited herein will
be included in the parties’ Joint Appendix. In addition, they are being filed along with
this brief.

                                             16
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 20 of 43




Rule suggest that the interpretation of the ‘significant nexus’ standard as applied in the

2015 Rule may not comport with and accurately implement the legal limits on CWA

jurisdiction intended by Congress and reflected in decisions of the Supreme Court.” 83

Fed. Reg. at 32,228; see also id. at 32,238 (noting this Court’s findings regarding the

significant nexus standard). The Agencies are also evaluating whether “many features

that are categorically jurisdictional under the 2015 Rule, such as wetlands that fall within

the distance thresholds of the definition of ‘neighboring,’ test the limits of the scope of

the Commerce Clause because they may not have the requisite effect on the channels of

interstate commerce.” Id. at 32,249. And the Agencies have expressed concern that the

2015 Rule “may have altered the balance of authorities between the federal and State

governments, contrary to the agencies’ statements in promulgating the 2015 Rule and in

contravention of CWA section 101(b), 33 U.S.C. 1251(b).” Id. at 32,228. Rather than

use its limited resources to resolve issues raised in both litigation and the rulemaking, the

Court should respect the prerogative of the Executive Branch to complete its

reconsideration and possible replacement of the 2015 Rule.

       Further, consistent with the President’s directive, the Agencies have drafted a new

proposed definition of “waters of the United States.” See 83 Fed. Reg. at 32,238. If the

Agencies finalize either the repeal rule or a new definition (or both), this case would

become moot. Cf. Am. Petroleum Inst. v. EPA, 683 F.3d at 387 (staying litigation when

“[t]he proposed rule would wholly eliminate” the issues in this litigation). Allowing the

administrative process to run its course will allow the Agencies to “crystalliz[e] [their]

policy before that policy is subjected to judicial review,” Wyo. Outdoor Council v. U.S.

                                              17
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 21 of 43




Forest Serv., 165 F.3d 43, 49 (D.C. Cir. 1999), and avoid “inefficient” and unnecessary

“piecemeal review.” Pub. Citizen Health Research Grp. v. Comm’r, Food & Drug

Admin., 740 F.2d 21, 30 (D.C. Cir. 1984) (citation and internal quotation marks omitted).

       In sum, this Court need not review a rule that it has already enjoined and that may

never be applicable in the states that are plaintiffs here.

       B.     No hardship will befall the challengers if the Court delays a decision on
              the merits.

       As for the “hardship” prong of the ripeness analysis, “[a]bstract injury is not

enough. It must be alleged that the plaintiff has sustained or is immediately in danger of

sustaining some direct injury as the result of the challenged statute or official conduct.”

O’Shea v. Littleton, 414 U.S. 488, 494 (1974) (internal quotation marks and citations

omitted). “[R]ipeness is peculiarly a question of timing” and is governed by the situation

at the time of review, rather than the situation at the time of the events under review.

Anderson v. Green, 513 U.S. 557, 559 (1995) (internal quotation marks and citation

omitted) (finding no live dispute where agency action would not take effect absent further

action by the agency). “The plaintiffs need not wait until the threatened injury occurs, but

the injury must be ‘certainly impending.’” Paraquad, Inc. v. St. Louis Hous. Auth., 259

F.3d 956, 958–59 (8th Cir. 2001) (quoting Babbitt v. United Farm Workers Nat’l Union,

442 U.S. 289, 298 (1979)).

       The challengers are not currently harmed by the 2015 Rule, which has been

enjoined by this Court. Nor do they face any impending harm because there is no




                                              18
      Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 22 of 43




suggestion that the Court will lift the injunction any time soon. So there is no hardship to

the challengers if the Court declines to decide their claims now.

        For these reasons, the Court should conclude that the challenges to the 2015 Rule

are not ripe at this time and hold this matter in abeyance. In the event the Court proceeds

to decide the issues raised by the challengers, however, the following sections explain

why certain procedural challenges should be denied.

II.     The claims against interstate waters’ inclusion in the definition of “waters of
        the United States” is untimely.

        The challengers dispute the inclusion of “interstate waters” in the definition of

waters of the United States. Private Party Pls. Br. at 32; State Pls. Br. at 11. But APA

challenges to final agency actions must generally be brought within six years. 28 U.S.C.

§ 2401(a); Nat’l Ass’n of Mfrs., 138 S. Ct. at 626-27. The 2015 Rule did not change the

long-standing regulatory language that includes interstate waters as a separate category of

waters of the United States. Because the time to challenge that portion of the regulation

is long past, the claims as to interstate waters must be dismissed as untimely.

        Interstate waters have long been a distinct category of waters of the United States

under the Agencies’ regulations, along with traditional navigable waters and the

territorial seas. See 33 C.F.R. § 323.2(a)(4) (1978) (identifying jurisdictional “[i]nterstate

waters and their tributaries, including adjacent wetlands”); id. at § 323.2(a)(5) (1978)

(distinguishing between waters that are “part of a tributary system to interstate waters”

and waters that are part of the tributary system “to navigable waters of the United

States”). The specific regulatory text on interstate waters has not changed since 1982


                                              19
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 23 of 43




(though in 1986 the Corps consolidated and renumbered its regulations). Compare 33

C.F.R. § 323.2(a)(2) (1983) (waters of the United States include “[a]ll interstate waters

including interstate wetlands”) with 33 C.F.R. § 328.3(a)(2) (1987) (same) and 33 C.F.R.

§ 328.3(a)(2) (2015) (same).

       In undertaking a rulemaking on “waters of the United States” and modifying

certain related regulations, the Agencies did not reopen the pre-2015 regulations for

judicial review and thus did not restart the six-year statute of limitations. The relevant

inquiry is whether the agency has given any “indication that [it] was reconsidering” the

regulation. Ohio Pub. Interest Research Grp., Inc. v. Whitman, 386 F.3d 792, 800 (6th

Cir. 2004). For example, in Ohio PIRG, EPA sought comment on whether state permit

programs implemented under the Clean Air Act complied with the agency’s

interpretation of that statute. Id. The agency did not, however, “signal its reconsideration

of its previous rule interpreting” that statute. Id. Thus, the court held that a challenge to

the interpretation was time-barred.

       Here, the Agencies stated in the proposal that the Rule “does not change” the

Agencies’ jurisdiction over interstate waters. 79 Fed. Reg. 22,188, 22,200 (Apr. 21,

2014). Although some comments addressed interstate waters, the Agencies’ response

reiterated the Proposed Rule in again noting that there was no such change in the status of

interstate waters. 80 Fed. Reg. at 37,058, 37074-75. The Proposed Rule, the response to

comments, and the Rule all demonstrate that the Agencies neither proposed to—nor

did—reconsider the inclusion of interstate waters. So they did not “reopen the question”



                                              20
       Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 24 of 43




of interstate waters for purposes of judicial review, and the challenge to interstate waters

is untimely. Ohio PIRG, 386 F.3d at 800.

III.     The challengers fail to meet their burden to show significant procedural
         deficiencies.

         The challengers say that they lacked adequate opportunity to comment on the 2015

Rule and a supporting Science Report. As previously discussed, this Court should avoid

premature judicial entanglement “in abstract disagreements over administrative policies.”

Nat’l Park Hosp. Ass’n, 538 U.S. at 807–08. Since 2015, the challengers and other

interested parties have had further opportunity to—and did—present their objections

through the Agencies’ reconsideration proceedings. For example, this past July, the

Agencies invited further comment through a supplemental notice of proposed

rulemaking, specifically soliciting comment on issues raised here on summary judgment.

These include whether “distance-based limitations that were not specified in the proposal

. . . mitigated or affected the agencies’ change in interpretation of similarly situated

waters in the 2015 Rule,” and “on any other issues that may be relevant to the agencies’

consideration of whether to repeal the 2015 Rule, such as whether any potential

procedural deficiencies limited effective public participation in the development of the

2015 Rule.” 83 Fed. Reg. at 32,249. See also Exhibit 1 (comments submitted by

Plaintiff States and Private Party Plaintiffs in support of proposal to rescind the 2015

Rule).

         If the Agencies rescind the 2015 Rule, as they have proposed to do, this case will

be moot. Even if the Agencies simply modify or maintain the 2015 Rule, the challengers


                                              21
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 25 of 43




now have the opportunity, in that rulemaking, to comment on the final regulatory text and

all the support for the 2015 Rule. See Hedge v. Lynn, 689 F. Supp. 898, 910 (D. Minn.

1988) (procedural claims moot after agency provided subsequent process). For this

reason, this Court should “let[] the administrative process run its course before binding

parties to a judicial decision.” Am. Petroleum Inst., 683 F.3d at 386. If the Court

declines to do so, it should reject the procedural challenges on the merits because

Plaintiffs fail to meet their burden of showing that the 2015 Rule suffer from notice-and-

comment defects or is otherwise procedurally deficient.

       A.     The 2015 Rule is a logical outgrowth of the proposal.

       Under the APA, a “[g]eneral notice” of proposed rulemaking must include “either

the terms or substance of the proposed rule or a description of the subjects and issues

involved” and provide the public an opportunity to comment. 5 U.S.C. § 553(b)(3), (c).

The purpose of these procedures is “to get public input so as to get the wisest rules,” to

“ensure fair treatment for persons to be affected by regulations,” and “to ensure that

affected parties have an opportunity to participate in and influence agency decision

making at an early stage.” Dismas Charities, Inc. v. U.S. Dep’t of Justice, 401 F.3d 666,

678 (6th Cir. 2005) (internal quotation marks and citation omitted).

       The notice requirement does not mean that an agency is confined to adopting the

position it proposed, as such a restriction would undermine the “purpose of notice and

comment—to allow an agency to reconsider, and sometimes change, its proposal based

on the comments of affected persons.” Ass’n of Battery Recyclers v. EPA, 208 F.3d

1047, 1058 (D.C. Cir. 2000). Rather, an agency satisfies the notice requirement, and

                                             22
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 26 of 43




need not seek further comment, if the final rule is a “logical outgrowth” of the proposed

rule. ConocoPhillips Co. v. U.S. E.P.A., 612 F.3d 822, 834 (5th Cir. 2010) (citation

omitted). A final rule is a logical outgrowth “if affected parties should have anticipated

that the relevant modification was possible.” Allina Health Servs. v. Sebelius, 746 F.3d

1102, 1107 (D.C. Cir. 2014). Thus, changes to a proposal—even substantial ones—may

be made, provided the final rule is a “logical outgrowth” of the proposed rule. Long

Island Care at Home, Ltd. v. Coke, 551 U.S. 158, 174 (2007); see also Alto Dairy v.

Veneman, 336 F.3d 560, 569-70 (7th Cir. 2003) (“The purpose of a rulemaking

proceeding is not merely to vote up or down the specific proposals advanced . . . but to

refine, modify, and supplement the proposals in the light of evidence and arguments

presented in the course of the proceeding.”).

       A proposed rule satisfies the logical outgrowth test if it “expressly ask[s] for

comments on a particular issue or otherwise ma[kes] clear that the agency [is]

contemplating a particular change.” CSX Transp., Inc. v. Surface Transp. Bd., 584 F.3d

1076, 1081 (D.C. Cir. 2009). The requirements of APA section 553 are thus satisfied “if

affected parties should have anticipated that the relevant modification was possible,”

Allina Health Servs., 746 F.3d at 1107, or if additional notice and comment “would not

provide commenters with their first occasion to offer new and different criticisms.”

Fertilizer Inst. v. EPA, 935 F.2d 1303, 1311 (D.C. Cir. 1991) (internal quotation marks

and citation omitted).

       Here, the Agencies adequately described the subjects and issues involved in the

rulemaking and invited comment from the public. Though certain aspects of the final

                                             23
    Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 27 of 43




Rule differed from the proposal, the modifications to the Proposed Rule were foreseeable

and, at least in part, the result of comments.

              1.     The distance limitations in the definition of “neighboring”
                     logically grew out of the proposal.

       The 2015 Rule retained the 1986 regulation’s definition of “adjacent” as

“bordering, contiguous [to], or neighboring.” 33 C.F.R. § 328.3(c)(1); see id. §

328.3(a)(6). 8 “Neighboring” adjacent waters are those (1) within 100 feet of the ordinary

high water mark of a primary water, impoundment, or tributary; (2) within the 100-year

floodplain (but not more than 1,500 feet from the ordinary high water mark) of primary

water, impoundment, or tributary; or (3) within 1,500 feet of the high tide line of a

primary water or within 1,500 feet of the ordinary high water mark of the Great Lakes.

Id. § 328.3(c)(2). The challengers contend that in defining “adjacent,” the Agencies

failed to provide adequate notice of these distance limitations. See State Pls. Br. at 32-36;

Private Party Pls. Br. at 19. They are wrong.

       In the proposal, the Agencies sought comment on a number of ways to address and

clarify jurisdiction over “adjacent waters,” including establishing a floodplain interval

(e.g., a 50-year or 100-year floodplain) and providing clarity on reasonable proximity as

an important aspect of adjacency. See, e.g., 79 Fed. Reg. at 22,209 (“This new definition

is designed to provide greater clarity by identifying specific areas and characteristics for

jurisdictional adjacent waters, but the agencies request comment for additional


8
 The terms “bordering” and “contiguous” are unchanged from the 1986 regulation. See
80 Fed. Reg. at 37,080. The challengers do not dispute these definitions.

                                                 24
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 28 of 43




clarification.”). Though the distances in the final Rule identified a smaller subset of

waters as “neighboring” than proposed, the final distance limitations logically grew from

and were within the range of the proposed distances. See, e.g., Waukesha v. EPA, 320

F.3d 228 (D.C. Cir. 2003) (rejecting logical outgrowth challenge where final metric was

not expressly proposed, but was within the range of possible outcomes presented to the

public); Texas Office of Pub. Util. Counsel v. F.C.C., 265 F.3d 313, 326 (5th Cir. 2001)

(rejecting logical outgrowth challenge where the “modified proposal retained the

essential framework of the original proposal, but . . . added a few provisions to allay

affordability concerns”).

       For “adjacent” waters, the Agencies stated their intent to bring “greater clarity to

the meaning of ‘neighboring’” by “defin[ing] the lateral reach” of that term. 79 Fed.

Reg. at 22,207 (emphasis added); see id. at 22,208-09. The Agencies noted that the term

“neighboring,” which was historically part of the definition of “adjacent,” “has generally

been interpreted broadly in practice,” and that the clarification of “neighboring” was

intended to capture those waters that in practice the Agencies “have identified as having a

significant effect” on the chemical, physical, or biological integrity of primary waters.

Id. at 22,207.

       The proposed definition of “neighboring” encompassed waters located within the

distance limitations established by the riparian area or floodplain of a primary water,

impoundment, or tributary, and waters with a shallow subsurface hydrologic connection

or confined surface hydrologic connection to a primary water, impoundment, or tributary.

Id.; see also id. at 22,263. The proposal further explained that, to the extent

                                             25
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 29 of 43




“neighboring” might be defined based on a shallow subsurface hydrologic connection or

confined surface hydrologic connection, the Agencies would “assess the distance”

between the water body and the jurisdictional water, as the Agencies have “always

included an element of reasonable proximity” in the application of the definition of

“adjacent.” Id. at 22,207-08 (citing Riverside Bayview, 474 U.S. at 133-34); see also 42

Fed. Reg. at 37,128. Recognizing that sometimes “the distance between water bodies

may be sufficiently far that even the presence of a hydrologic connection may not support

an adjacency determination,” the Agencies requested comment on a number of other

options, including “establishing specific geographic limits for using shallow subsurface

or confined surface hydrological connections as a basis for determining adjacency” and a

specific floodplain interval. 79 Fed. Reg. at 22,208 (emphases added). The Agencies

thus informed the public that the definition of “neighboring” was intended to set a clear

spatial limit as to the geographic scope of adjacent waters, based on riparian area,

floodplain, and/or some distance limits, and invited comment on how best to accomplish

that objective.

       Importantly, the slew of comments on distance limitations show that the public

had adequate notice of the issue. See Am. Trucking Ass’ns, Inc. v. FMCSA, 724 F.3d 243,

253 (D.C. Cir. 2013) (finding logical outgrowth where comments “expressly recognized”

the possibility that the agency would promulgate a provision requiring an off-duty break

for short- and long-haul truckers alike). Many commenters flatly rejected the idea of any

distance limitations (whether based on a riparian area or floodplain or a set distance). For

example, some commenters asserted that the Rapanos plurality opinion, not Justice

                                             26
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 30 of 43




Kennedy’s opinion, should be followed, and that a hydrologic connection rather than

distance should be considered. See, e.g., Exhibit 2 (Comments on proposed 2015 Rule),

Part 1 at 1-23 (Comments of N.M. Cattle Growers Ass’n at 12; Tex. Comm’n on Envtl.

Quality at 6). Others commented that there should be no distance limitation in the

definition of “neighboring,” asserting that chemical and biological connectivity can

extend well beyond a riparian area or floodplain. Exhibit 2 (Comments on proposed

2015 Rule), Part 1 at 24-174 (Comments of Clean Water Action at 6; S. Envtl. Law Ctr.

at 16-17; Earthjustice at 7; NRDC at 62); see also Exhibit 2 (Comments on proposed

2015 Rule), Part 1 at 175-298 (Comment of Minn. Dep’t of Nat’l Res. at 2 (suggesting

hydrologic criteria to determine adjacency rather than “geographic proximity”);

Comment of Ducks Unlimited at 76 (“the general goal of categorically incorporating

riparian and floodplain waters as jurisdictional ‘adjacent waters’ within the definition of

‘neighboring’ is appropriate”)).

       In fact, many commenters responded to the Agencies’ request for suggested

distance limits by proposing specific floodplain intervals set by the Federal Emergency

Management Agency, riparian areas, and numerical distances. See, e.g., Exhibit 2

(Comments on proposed 2015 Rule), Part 2 at 1-77 (Comments of Ky. Oil & Gas Ass’n

at 8 (recommending 100-year floodplain for larger order streams, and the riparian zone

within 50 feet of the ordinary high water mark for smaller order streams); Ctr. for Rural

Affairs at 5 (recommending floodplains and riparian areas as “clear, water body-specific,

physical boundaries”); Nat’l Lime Ass’n at 15 (supporting 5-year floodplain); NAIOP at

5 (recommending 100 feet from a subsection (a)(1)-(5) water or the floodplain of such a

                                             27
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 31 of 43




water); Fla. Crystals Corp. at 10 (suggesting a 200 foot limit); AASHTO at 8 (supporting

floodplain, riparian zone, or specific geographic limits such as distance limitations based

on the bank-to-bank width of the jurisdictional water); Hancock Cty. Drainage Bd. at 1

(suggesting a distance in feet from the jurisdictional water); N.M. Mining Ass’n at 2-3

(suggesting one-half mile); see also Exhibit 2 (Comments on proposed 2015 Rule), Part 2

at 78-108 (NAM Comments at 22 (citing a case in which a water 125 feet from a

tributary was found to have no significant nexus)).

       These comments show that the floodplain and numerical distance limitations in the

final definition of “neighboring” were sufficiently presented to the public in the “general

notice” of proposed rulemaking required by the APA. See 5 U.S.C. § 553; cf. E. Tenn.

Natural Gas Co. v. FERC, 677 F.2d 531, 536 (6th Cir. 1982) (rejecting notice claim

where parts of a final rule were shaped by the comments on the proposal). The Agencies

then responded to the comments on the proposed definition of “neighboring” by setting a

specific floodplain interval and numerical distance limits. 80 Fed. Reg. at 37,082-84.

       Contrary to what the challengers suggest, the APA does not require the Agencies

to propose the precise numerical distance limits that were adopted. See State Pls. Br. at

33; Private Party Pls. Br. at 19; Chrysler Corp. v. Dep’t of Transp., 515 F.2d 1053, 1061

(6th Cir. 1975) (proposed rule provided adequate notice of headlamp specifications, even

though the agency did not mention any time limitation attached to the specifications in

proposal); Ala. Power Co. v. OSHA, 89 F.3d 740, 744 (11th Cir. 1996) (final standard on

specific weight of fabrics for clothing worn by employees exposed to flames or electrical

arcs was a logical outgrowth of proposal that did not propose any weights but did state

                                            28
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 32 of 43




objective to prevent burn injuries); Small Refiner Lead Phase-Down Task Force v. EPA,

705 F.2d 506, 548 (D.C. Cir. 1983) (although proposal “did not list specific ‘loopholes’

that EPA might try to close,” the final rule’s past production requirements for “small”

refiners was a logical outgrowth of the proposal); City of Waukesha, 320 F.3d at 232

(affirming the final rule of 30 µg/L, though the proposals were 20, 40, or 80 µg/L); cf.

Kennecott v. EPA, 780 F.2d 445, 452 (4th Cir. 1985) (“the agency is not required to

specify every precise proposal that it may eventually adopt”). Instead, the Agencies

provided a range of possibilities by proposing to define “neighboring” in terms of

riparian areas, floodplains, and distances beyond floodplains. 79 Fed. Reg. at 22,207-08.

Commenters recognized that a distance limitation based on a floodplain could result in

the inclusion of waters “miles away” from a jurisdictional water, depending on the flood

interval selected. See, e.g., Exhibit 2 (Comments on proposed 2015 Rule), Part 2 at 109-

229 (Comments of N.D. at 9; Water Advocacy Coal. at 50). Several commenters

understood that the term “floodplain” could mean a 500-year floodplain. Exhibit 2

(Comments on proposed 2015 Rule), Part 2 at 124-267 (Comments of Water Advocacy

Coal. at 50; AFBF at 12; V. Watson). As such, the distances adopted in the Rule

constituted a “natural subset” of what these informed commenters believed to be within

the potential scope of the proposal’s treatment of “neighboring.” La. Fed. Land Bank

Ass’n v. Farm Credit Admin., 336 F.3d 1075, 1081 (D.C. Cir. 2003) (upholding a “natural

subset” of the proposal against a logical outgrowth challenge).




                                            29
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 33 of 43




              2.     The distance limitations for case-specific waters logically grew
                     out of the proposal.

       The challengers also fail to show defective notice of the distance limitations for

the case-specific category of waters. State Pls. Br. at 36-39; Private Party Pls. Br. at 20.

In the 2015 Rule, waters within the 100-year floodplain of a primary water, or within

4,000 feet of the high tide line or ordinary high water mark of a primary water,

impoundment, or tributary, are subject to case-specific significant nexus determinations.

33 C.F.R. § 328.3(a)(8). But notably, these waters were already subject to a case-specific

determination of significant nexus following Rapanos. And the waters subject to case-

by-case determinations in the final rule are a subset of those waters proposed for case-

specific determinations in the proposal.

       The Agencies made clear they proposed to provide clarity and predictability by

limiting the case-specific category of waters to those waters “sufficiently close” to a

jurisdictional water. 79 Fed. Reg. at 22,200, 22,211, 22,213, 22,217, 22,247, 22,263.

They proposed that case-specific significant nexus determinations be based on a record

that included all available information, the first item of which would be the “location” of

the water body, and sought comments on this approach. Id. at 22,214. Thus, though the

proposal did not specify the distances in the final rule, at least the “germ” of a distance

limitation was contained in the proposal and gave the public notice. NRDC v. Thomas,

838 F.2d 1224, 1242 (D.C. Cir. 1988).

       As with the proposal to define “neighboring” by reference to a specific lateral

limit, the Agencies received many comments on case-specific determinations of


                                              30
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 34 of 43




significant nexus. For example, some commenters recognized the proposal’s distance

component and asked the Agencies to specify what distance would be considered

“sufficiently close.” See, e.g., Exhibit 2 (Comments on proposed 2015 Rule), Part 1 at

20-48; 124-229; 260-67 (Comments of Nat’l Lime Ass’n at 11; NAIOP at 2; Water

Advocacy Coal. at 58; Wis. Wetlands Ass’n at 3). Others rejected the use of distance

limitations altogether, or suggested that distance should not be the sole factor in

considering whether a water should be subject to a case-specific analysis. Exhibit 2

(Comments on proposed 2015 Rule), Part 1 at 106-174 (Comment of NRDC at 54-55);

Part 2 at 268-83 (Comments of Mo. Coal. for the Env’t at 6); & Part 3 at 1-107 (NWF at

59-60); see also Exhibit 3 (Science Advisory Board Proposed Rule Review at 3)

(suggesting that distance not be the sole indicator for evaluation of case-specific waters).

These comments confirm that the Agencies gave adequate notice of the distance

components for determining case-specific waters.

              3.     Any notice defect that adjacent waters do not include waters
                     used for certain agricultural activities is harmless error.

       Plaintiffs argue that the Proposed Rule did not provide adequate notice that the

Agencies might conclude that waters used for normal farming, silviculture, and ranching

activities should not be considered “adjacent.” State Pls. Br. at 39-40; see 33 C.F.R.

§ 328.3(c)(1). Under the Rule, jurisdiction over such waters will be determined only

after a case-specific significant nexus analysis is conducted, which was generally the

status quo prior to the Rule. It is well-recognized that one logical outgrowth of

rulemaking is that an agency will retain the status quo. New York v. EPA, 413 F.3d 3, 43-


                                             31
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 35 of 43




44 (D.C. Cir. 2005); Am. Iron & Steel Inst, 886 F.2d at 400. That is precisely what

happened here with respect to adjacent waters used for normal agricultural activities.

       But even if there was a deficiency in notice, the APA directs reviewing courts to

take “due account” of “the rule of prejudicial error.” 5 U.S.C. § 706. When a court finds

that a procedural deficiency does not defeat the purpose of the bypassed requirements, it

may conclude that the error was harmless. United States v. Utesch, 596 F.3d 302, 312

(6th Cir. 2010) (citing examples of application of “harmless-error rule” in APA review

context). Even when a final rule is an abrupt departure from a proposed rule, “if parties

directed comments to such a denouement, it might well be properly regarded as a

harmless error—depending on how pointed were the comments and by who[m] made.”

Allina Health Servs., 746 F.3d at 1109-10. If plaintiff itself made such a comment, “it

would presumably be hoist on its own petard.” Id. at 1110. And if a comment was made

by others, if it were the same comment the petitioner would have made, “it would still

presumably be non-prejudicial because all that is necessary in such a situation is that the

agency had an opportunity to consider the relevant views.” Id. Here, there is no harm as

a result of any notice defect.

       Notably, the record already contains many examples of comments that tributaries

should not be determined to be jurisdictional as a category rather than on a case-specific

basis. See, e.g., Exhibit 2 (Comments on proposed 2015 Rule), Part 2 at 124-229

(Comment of Water Advocacy Coal. at 45-47) & Part 3 at 108-22 (Comment of Mich.

Farm Bureau at 7). And many commenters requested specialized treatment for

agricultural activities in virtually all aspects of the 2015 Rule. See, e.g., Exhibit 2

                                              32
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 36 of 43




(Comments on proposed 2015 Rule), Part 3 at 123-202 (Comments of Tex. at 4; Western

States Water Coalition at 2, 5; Nev. DNR at 6; W. Va. DEP at 9; Kan. Agric. Alliance at

4); see also Exhibit 4 (Agencies’ Response to Comments on 2015 Rule; Topic 8 at 30-

31). It was reasonably foreseeable that the Agencies might adopt special treatment for

agricultural use waters in some contexts but not others. See Long Island Care at Home,

551 U.S. at 175. In any event, the Agencies already had the full benefit of these

comments. Cf. Ass’n of Battery Recyclers, Inc. v. EPA, 208 F.3d at 1059 (no prejudicial

error where petitioners commented on alternative standards in all contexts but agency

only adopted alternative standards in one context).

       In sum, any deficiency in notice of the scope of adjacent waters as to waters used

for normal agriculture is harmless. The Agencies had the full benefit of related

comments from the challengers and others. Thus, the purpose of notice was not

frustrated.

       B.     The public had adequate opportunity to comment on the Science
              Report.

       When they published the Proposed Rule, the Agencies made available a Draft

Science Report. Exhibit 5 (2015 Rule Draft Science Report at 1-1); 79 Fed. Reg. at

22,189. The Agencies also extended the comment period to allow for comment on the

Science Advisory Board’s peer review of the draft Report. 79 Fed. Reg. 61,591 (Oct. 14,

2014). Yet the Private Party Plaintiffs assert that they had no meaningful opportunity to

comment, ostensibly because the final Science Report was not published until after the




                                            33
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 37 of 43




close of the comment period. Private Party Pls. Br. at 20-22. This argument does not

withstand scrutiny.

       Under the APA’s notice and comment requirements, technical studies and data

upon which an agency relies must be made available for public evaluation. Am. Radio

Relay League, Inc. v. FCC, 524 F.3d 227, 236 (D.C. Cir. 2008). But meaningful

participation does not require an opportunity to comment on “every bit of information

influencing an agency’s decision.” Texas Office of Pub. Util. Counsel v. FCC, 265 F.3d

313, 326 (5th Cir. 2001) (citation and internal quotation marks omitted); see also Kern

Cnty. Farm Bureau v. Allen, 450 F.3d 1072, 1076 (9th Cir. 2006) (same). And an agency

may add supporting documentation for a final rule in response to comments, as well as

supplementary data that expands on or confirms the information contained in the

proposed rule, so long as no prejudice is shown. Id. at 1076.

       Here, EPA’s Science Advisory Board recommended revisions to “improve the

clarity of the Report, better reflect the scientific evidence, expand the discussion of

approaches to quantifying connectivity, and make the document more useful to decision-

makers.” Exhibit 6 (Science Advisory Board Report Review at cover letter). It did not

recommend a “new” approach. Nor did the Science Report adopt one. The final Science

Report simply clarified and expanded upon concepts and topics in the Draft Science

Report. Its later publication thus did not prejudice Private Party Plaintiffs. Indeed, there

were many comments on the Science Advisory Board’s review of the Draft Science

Report and on the concept of connectivity on a gradient. See, e.g., Exhibit 2 (Comments

on proposed 2015 Rule), Part 1 at 106-174 (NRDC at 33-34, 36); Part 2 at 124-229

                                             34
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 38 of 43




(Comment of Water Advocacy Coal. at 24-28). These comments show that the public

knew about the Agencies’ supporting documentation and that it had the chance to give

input.

         For their part, Private Party Plaintiffs, who offer vague references to “comments”

that they could have submitted on the final report, fall far short of their burden to

establish with “reasonable specificity” how they may have responded if given the

opportunity. Private Party Pls. Br. at 21; Texas v. Lyng, 868 F.2d 795, 799 (5th Cir.

1989). To be sure, they mention in passing that they were denied the opportunity to

comment on scientific sources added to the Science Report and other changes to the draft.

Private Party Pls. Br. at 21 n.4. But nowhere do they identify how they would have

commented. In fact, a majority of the 353 supplementary scientific sources were posted

to or identified in the rulemaking docket before the comment period closed. They

include 102 scientific citations on the Agencies’ list of additional supporting materials

(see Exhibit 7); 59 citations in the Science Advisory Board review of the Draft Science

Report (see Exhibit 6 at B-1 through B-5); 22 citations in references that were added to

the docket and are part of the record, including the references cited in the Arid West

Report (see Exhibit 8 at 77-102); and one cite listed in the Proposed Rule. Other citations

were included in comments to the Proposed Rule or in attachments to such comments.

See, e.g., Exhibit 2 (Comments on proposed 2015 Rule), Part 3 at 203-17 (Utility Water

Act Group Comment at App. A-1, citing James P. Hurley et al., Influences of Watershed

Characteristics on Mercury Levels in Wisconsin Rivers. 29 ENVTL. SCI. & TECH. 1867

(1995)). Of the remaining citations, 120 provided additional support for statements and

                                              35
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 39 of 43




conclusions already in the Draft Science Report; 23 provided new information, mostly on

effects of human-altered systems to address comments in the Science Advisory Board’s

peer review of the Draft Science Report; and six discuss various methods and metrics to

quantify connectivity in response to the SAB’s peer review, an issue that has not been

raised by any party.

       The Agencies, in short, gave sufficient notice of the scientific underpinnings of the

2015 Rule, and Private Party Plaintiffs do not show otherwise.

       C.     The anti-lobbying and “propaganda” claims lack merit.

       Private Party Plaintiffs’ assertions of unlawful advocacy, Private Party Pls. Br. at

24-26, do not set forth a justiciable claim and are irrelevant to their APA allegation that

the Rule is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law,” 5 U.S.C. § 706(2)(A), or was promulgated “without observance of procedure

required by law,” id. § 706(2)(D).

       Private Party Plaintiffs base their challenge on two appropriations act provisions

that do not set forth “procedures that are required by law.” Private Party Pls. Br. at 25-26

(citing Pub. L. No. 113-76, div. E, § 718, 128 Stat. 5, 36 (2015); Pub. L. No. 113-235,

div. E, § 715, 128 Stat. 2130, 2382-83 (2015)). One provision prohibits the expenditure

of funds for indirect lobbying of Congress in support of, or in opposition to, pending

legislation; the other prohibits the expenditure of funds for publicity that is self-

aggrandizing, purely partisan, or conceals an agency’s role in sponsoring the material.

Id. In contrast, the type of statutes that provide a basis for a procedural claim under 5

U.S.C. § 706(2)(D) set forth specific procedures that an agency must affirmatively

                                              36
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 40 of 43




undertake, such as the APA’s requirements for notice and comment. 5 U.S.C. § 603.

Here, the United States Government Accountability Office (“GAO”) concluded that the

Agencies completed all applicable procedural requirements in promulgating the Rule.

July 15, 2016 GAO letter at 2, available at http://gao.gov/products/GAO-15-750R (“Our

review of the procedural steps taken indicates that the agencies complied with the

applicable requirements.”).

       It is well-established that there is no private right of action for a claim that an

agency has misused appropriated funds under either an appropriations act or under 18

U.S.C. § 1913, which generally prohibits the use of appropriated funds to pay for a

communication (e.g., letter or advertisement) that is intended or designed to influence a

member of Congress to favor, adopt, or oppose legislation. Nat’l Treasury Emp. Union v.

Campbell, 654 F.2d 784, 790-93 (D.C. Cir. 1981); Grassley v. Legal Servs. Corp., 535 F.

Supp. 818, 825-26 (S.D. Iowa 1982). The GAO’s role is to “investigate all matters

related to the receipt, disbursement, and use of public money” and to “make an

investigation and report ordered by either House of Congress or a committee of Congress

having jurisdiction over revenue, appropriations, or expenditures.” 31 U.S.C. § 712(1),

(4). Congress may take appropriate legislative action after an investigation or report by

the GAO, but there is no remedy for a private party to enforce what Private Party

Plaintiffs generally refer to as “anti-lobbying provisions,” Private Party Pls. Br. at 26.




                                              37
    Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 41 of 43




See Nat’l Treasury Emp. Union, 654 F.2d at 794. 9 The GAO opinion relied on by Private

Party Plaintiffs, Op. B-326944, 2015 WL 8618591 (Comp. Gen. Dec. 14, 2015), is not to

the contrary.

       Even if the GAO opinion were correct, it is irrelevant to whether the Rule was

promulgated “without observance of procedure required by law.” 5 U.S.C. § 706(2)(D).

The GAO opinion in no way found that EPA acted in bad faith. Upon its own finding

that no violations occurred, EPA took no disciplinary action, and no further steps are

required on the part of EPA. In any event, the GAO opinion regarding the expenditure of

funds has no relevance to the procedural requirements that the Agencies were required to

follow, or to whether the Rule is arbitrary, capricious, or otherwise contrary to law. Cf.

Miss. Comm’n on Envtl. Quality, 790 F.3d 138, 184-85 (D.C. Cir. 2015) (finding that

claim of violation of the Information Quality Act did not give rise to a right of action or

bear on the petitions for review of EPA decision that specific areas were not in attainment

of air quality standards).




9
  Similarly, Private Party Plaintiffs do not satisfy the minimal constitutional requirements
for standing set in Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992), as to this
claim. Those requirements are: (1) an injury in fact; (2) a causal connection between the
injury and the challenged conduct; and (3) the likelihood that a favorable decision will
remedy the injury. Id. Private Party Plaintiffs have not stated how the asserted anti-
lobbying and publicity spending restrictions, or any resulting anti-deficiency violation,
affect them. Nor do they state how a judicial finding of such violations would translate
into a meaningful remedy as to the Rule.


                                             38
      Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 42 of 43




        Private Party Plaintiffs’ anti-lobbying and propaganda claims, even, if they were

cognizable, are wholly unavailing. The Agencies acted with an open mind and complied

with all applicable procedural requirements in promulgating the Rule.

IV.     The Agencies take no position on the remaining claims at this time.

        The Agencies take no position on the challengers’ remaining objections to the

2015 Rule. That is because those objections substantially overlap with issues subject to

reconsideration in the Agencies’ ongoing rulemaking proposing to repeal the 2015 Rule.

See Iowa League of Cities v. EPA, 711 F.3d 844, 871 (8th Cir. 2013). The issues on

which the Agencies take no position include, inter alia, the 2015 Rule’s substantive

interpretation of “similarly situated,” 83 Fed. Reg. at 32,240; constitutional questions, id.

at 32,241; the 2015 Rule’s consistency with the policy goals of the CWA, id. at 32,246;

and whether the 2015 Rule would exceed the CWA’s statutory limits, id. at 32,249. See

also Br. of Southeastern Legal Foundation as Amicus Curiae (Doc. 160-1) (asserting

constitutional questions).

        Instead, the Agencies respectfully request that the Court apply the prudential

ripeness doctrine and hold the adjudication of any such issues in abeyance because “the

disputed matter that forms the basis for [the Court’s] jurisdiction has thus become a

moving target,” and the Agencies “would face more uncertainty” if the Court “were to

rule in the midst of the [Agencies’] ongoing rulemaking process.” Wyoming v. Zinke,

871 F.3d 1133, 1142-43 (10th Cir. 2017) (holding appeal prudentially unripe where

regulation under review was subject to ongoing reconsideration and had been enjoined).



                                             39
   Case 3:15-cv-00162 Document 170 Filed on 11/08/18 in TXSD Page 43 of 43




                                    CONCLUSION

       This Court should conclude that the claims are not ripe and delay adjudicating

them at this time.

Dated: November 8, 2018                   Respectfully submitted,

                                          JONATHAN D. BRIGHTBILL
                                          Deputy Assistant Attorney General

                                          /s/ Andrew J. Doyle
                                          ANDREW J. DOYLE, Attorney in Charge
                                          DANIEL R. DERTKE, Attorney
                                          United States Department of Justice
                                          Environment and Natural Resources Division
                                          Environmental Defense Section
                                          P.O. Box 7611
                                          Washington, DC 20044
                                          Tel: (202) 514-4427 (Doyle)
                                          Fax: (202) 514-8865
                                          andrew.doyle@usdoj.gov

                                          Counsel for Federal Defendants

                            CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will cause a copy to be served

upon counsel of record.

                                                 /s/ Andrew J. Doyle




                                            40
